


Exhibit 10.24

 

STANDARD CONSULTING AGREEMENT

 

THIS AGREEMENT is executed and made effective as of November 1, 2008 (the
“Effective Date”) between AeroVironment, Inc., a Delaware corporation, and its
subsidiaries, with offices at 181 West Huntington Drive, Monrovia, California
91016 (hereinafter referred to as “AV”) and General Charles R. Holland, USAF,
Retired, (hereinafter referred to as “Consultant”).

 

WHEREAS, Consultant is engaged in providing information technology consulting
services and investigating and solving, to the best of consultant’s ability,
specific problems presented; and

 

WHEREAS, AV desires to have the services (“Services”) of Consultant made
available to it on the terms and conditions hereinafter set forth;

 

NOW THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, receipt of which is hereby acknowledged by each Party,
the Parties hereto agree as follows:

 

1.     Consulting Services.  During the period of this Agreement, Consultant
agrees to perform Services in a consulting capacity on a general basis and on
the particular individual projects assigned and accepted in accordance with the
provisions hereof.  Consultant agrees to provide such Services on the basis of
hours to be determined for each task.

 

2.     Term.  Services will be performed between the Effective Date and
October 31, 2009.  This Agreement may be extended for additional periods by
mutual written agreement between the Parties.

 

3.     Task Orders.  AV shall submit any task, or alteration of any task, upon
which it desires the services of Consultant in the form of a written task order
(“Task Order”) in sufficient detail which shall include: the Task Order number,
the Project Number for inclusion on all invoices submitted, the nature and scope
of the work to be performed, the time period for performance, the identity of
the AV Task Manager, the rate paid for each hour of labor, and the not to exceed
dollar value of the estimated labor, and allowable expenses for any material or
travel expenditures anticipated by Consultant.  Attachment A shall be the form
of the Task Order.

 

4.     Specified Cost.  AV shall pay Consultant an amount to be set out in each
Task Order for Services performed by Consultant.  AV shall have the right to
specify in a Task Order that the cost to AV of a requested task not exceed the
stated amount.  When so specified in the Task Order, Consultant shall not
perform Services exceeding the amount specified for the task which may sometimes
be referred to as “Effort”.  If it becomes apparent during the performance of a
task that the cost for completion of the task will exceed the amount limited in
the Task Order, Consultant shall advise AV as far in advance as reasonably
possible so that consideration may be given to an increase in the amount
specified for said task.  AV may then, in its sole discretion, do any of the
following:

 

(i)    Authorize an increase in the amount of the Task Order to allow completion
of the task, subject to Consultant’s right to decline;

 

(ii)   Request continuation of the task up to the original dollar amount
specified, at which time Consultant shall submit to AV any work or materials
resulting from the unfinished task;

 

(iii)  Request immediate termination of the task, and cause Consultant to submit
to AV any work or  materials resulting from the unfinished task.

 

5.     Right to Decline.  Consultant shall have the right to decline the
acceptance of any task requested by AV in the event that such task conflicts
with other activity of Consultant or for any other good and sufficient reason. 
In such events, Consultant shall give AV notice in writing that it declines to
accept such task within five (5) working days of receipt of such request.

 

6.     Progress Reports.  Consultant may be required by any Task Order to submit
progress reports to AV, at reasonable intervals, but not more frequently than
monthly, and in such a manner as is more specifically provided for and defined
in each Task Order.

 

--------------------------------------------------------------------------------


 

7.     Invoices and Payment.  Consultant shall submit separate invoices monthly
for each Task Order and such invoices shall include a breakdown of all charges
and expenses, if any, incurred during the month together with the Project
No. shown on the Task Order.  Invoices shall be due and payable within thirty
(30) days after receipt by AV.  Unless otherwise agreed at the time individual
Task Orders are accepted, all payments shall be made in United States dollars.

 

8.     Confidential Information.  It is recognized that in performing services
covered by this Agreement a Party’s officers, technical and other personnel,
including Consultant’s authorized subcontractors, may acquire from the other
Party confidential information and, more particularly but not necessarily
limited to:  confidential information regarding the products, processes,
operations, and present and contemplated activities of AV and/or its clients. 
Each Party therefore, agrees to hold in confidence, for a minimum period of five
(5) calendar years, all such information disclosed to it by the other Party,
including, without limitation, the existence of and terms of this Agreement,
technical information included in or on tracings, drawings, field notes,
calculations, specifications, legal, economic, business and engineering data and
the like except for the following:

 

(i)    Information, which at the time of disclosure is in the public domain;

 

(ii)   Information which, after its disclosure becomes part of the public domain
by publication or otherwise through no fault of a Party, but in such case only
after it is published or otherwise becomes part of the public domain;

 

(iii)  Information which a Party can show was in that Party’s possession at the
time of its receipt from the other Party and which was not acquired, directly or
indirectly, from the other Party; and

 

(iv)  Information which was received by a Party before or after the time of
disclosure from a third party who did not require such Party to hold such
information in confidence and who, to the best of that Party’s knowledge and
belief, did not acquire it directly or indirectly from the other Party
(including its clients) under an obligation to confidence.

 

Consultant agrees that it will not utilize confidential information covered by
this Section in the development or expansion of Consultant’s technology or the
technology of any third person or entity, but Consultant shall be and remain
free to exploit its own independent developments free of any obligation
whatsoever to AV or its clients except as specifically set forth herein.

 

Each Party acknowledges that it is aware, and agrees to advise its
representatives who may receive confidential information regarding the products,
processes, operations and present and contemplated activities of the other
Party, that the United States securities laws prohibit a Party, its
representatives or any person or entity who has received material, non-public
information concerning the other Party, from purchasing or selling securities of
the other Party or from communicating such information to any other person or
entity under circumstances in which it is reasonably foreseeable that such
person or entity is likely to purchase or sell securities of a Party.

 

9.     Proprietary Rights.  All materials prepared or developed by Consultant in
the performance and completion of Task Orders hereunder, including documents,
calculations, maps, sketches, notes, reports, data, models and samples, and any
and all inventions and copyrightable material contained therein, shall be and
become the sole and exclusive property of AV without limitation, when first made
or prepared, whether or not delivered to AV or whether such are subject to
Consultant’s need to use in order to perform the tasks under this Agreement.
Such materials, together with any materials furnished by AV to Consultant
hereunder, shall be promptly delivered to AV upon request, and in any event upon
completion or cancellation of this Agreement.  Consultant agrees to execute all
documents and to take all steps requested by AV, at AV’s expense, which AV deems
necessary or desirable to complete and perfect AV’s ownership and property
rights in said inventions and copyrightable material. The Parties hereby agree
that materials that are considered copyrights of the creator are under this
Agreement considered by the parties to be “works for hire” and the copyright
thereto resides in AV.  Consultant hereby agrees, that upon request of AV, it
will execute an assignment of such copyright or other intellectual property
rights to further clarify the transfer of the copyright or other intellectual
property rights to AV.  Transference of rights is subject to payment in full of
all undisputed invoices.

 

Consultant shall contribute the use of the intellectual property identified in
Attachment B of this Agreement

 

2

--------------------------------------------------------------------------------


 

to the project for the term of this Agreement unless a longer period of time is
expressly agreed to in writing by the Parties.  Except as may otherwise be
provided for in the Agreement, and in order to carry out the obligations under
this Agreement, no right title or interest in the material described in
Attachment B shall pass to AV or any other party by this contribution of use.

 

10.   Termination.  By ten (10) days prior written notice to the other, either
AV or Consultant may terminate this Agreement at any time.  In the event of such
termination, Consultant shall be entitled to payment, under the provisions of
this Agreement, for all charges and expenses actually earned or incurred with
respect to all Task Orders in effect up to the time of the termination. 
Termination for failure of the other Party to perform shall not prejudice said
Party in any respect with regard to pursuing its rights and remedies, or
otherwise. The terms of Sections 8, 9, 13, 14, 24 and 25 hereof shall withstand
the termination of this Agreement.

 

11.   Assignment.  Neither Party may assign this Agreement or any part thereof
without the prior consent in writing of the other Party, except that it may be
assigned without such consent to the successor of either Party, or to a person,
firm, or corporation acquiring all or substantially all of the business and
assets of such Party which shall be subject to the prior written consent of the
other Party, which consent shall not be unreasonably withheld.  No assignment of
this Agreement shall relieve the assignor until this Agreement shall have been
assumed by the assignee.  When duly assigned in accordance with the foregoing,
this Agreement shall be binding upon and shall inure to the benefit of the
assignee.

 

12.   Subcontract.  Consultant may not subcontract any portion of any Task Order
hereunder without the prior written consent of AV.

 

13.   Warranty.  Consultant warrants that it shall perform Task Orders accepted
hereunder using commercially best efforts and in accordance with recognized
professional standards.

 

14.   Indemnity.  Each Party shall such hold harmless and indemnify the other
Party from and against all losses, damages, demands, claims, suits, and
liabilities, including attorney fees and other expenses of litigation, arising
out of or related to the performance or failure to perform their obligations
under this Agreement; including agents, or employees, or permitted
subcontractors.  However, the Parties hereto agree that Consultant is providing
engineering and program planning guidance and therefore has no liability in
instances where the Services it provides are in strict accordance with specific
written instructions provided by AV.

 

15.   Independent Contractor.  Nothing in this Agreement shall be deemed to
constitute Consultant or any of Consultant’s employees or agents to be the
agent, representative or employee of AV.  Consultant shall in all respects be an
independent contractor and shall have responsibility for and control over the
details and means of performing the Consulting Services and shall be subject to
the directions of AV only with respect to the scope and general results
required.  Consultant shall, prior to the start of work under this Agreement,
provide AV with a fully executed W9 Form and other applicable tax forms
including correct corporate name, EIN, and current address for use in meeting
legal requirements for reporting all consulting agreements to the state of
California and the Internal Revenue Service.

 

16.   No Employee Benefits.  Consultant understands and agrees that AV will not
classify Consultant as an AV employee.  Accordingly, Consultant shall not be
entitled to any of the benefits provided to AV employees including, but not
limited to stock options, health or retirement benefits, vacations, and paid
holidays.  AV has not offered Consultant any such benefits or rights as an
employee, and Consultant hereby waives any claim Consultant might otherwise have
to them, even in the event that Consultant is reclassified as an AV employee.

 

17.   Integration.  This Agreement contains the entire understanding between the
Parties, and there are no understandings or representations not set forth or
incorporated by reference herein.  No subsequent modifications of this Agreement
shall be of any force or effect unless in writing and signed by both Parties
hereto.

 

18.   Facsimile.  Each Party shall be authorized to rely upon the signatures of
the other Party(ies) to this Agreement which are delivered by facsimile as
constituting a duly authorized, irrevocable, actual delivery of this Agreement
to be followed by original ink signatures of each person and entity.

 

3

--------------------------------------------------------------------------------


 

19.   Counterparts.  This Agreement may be executed in multiple counterparts,
each of which will be deemed an original and all of which together will
constitute a single Agreement.

 

20.  Preparation of This Agreement.  The terms and provisions of this Agreement
were arrived at after arm’s length negotiations, and therefore, for the purposes
of interpreting this Agreement, each Party shall be deemed to have participated
and cooperated equally in the drafting and preparation of this Agreement.  This
Agreement shall not be interpreted against any Party in favor of any other Party
due to its drafting.

 

21.   Compliance with Laws.  Consultant warrants that it is familiar with the
provisions of the US conflict of interest and corrupt practices prohibitions and
with similar laws, and that the Consultant will not do or fail to do anything
which would cause the Consultant or AV to be in violation of these or any other
laws or prohibitions.  Consultant agrees that the violation of the aforesaid
warranty automatically will give AV the right to annul this Agreement effective
on the date of issuing a written notice of such election to annul.  The
warranties and agreements contained in this Section shall survive the
termination of this Agreement.

 

In connection with any efforts of Consultant, it is expressly understood and
agreed that nothing of value will be paid to or received by or for the account
of any official or employee of any government or any state-owned enterprise, or
to any bank account, company or entity in which any such official or employee
has an interest, or to any person acting on behalf of any such official or
employee. Consultant may, from time to time at the request of AV, be required to
certify that it has complied with the foregoing.

 

AV may suspend or terminate all work being performed by Consultant’s as the
result of any actual or apparent violation of the foregoing or for failure by
Consultant to promptly reaffirm, when requested, its compliance with this
Section and all applicable laws, regulations or prohibitions of any kind.

 

22.   Conflict of Interest.  Consultant warrants this Agreement does not at time
of execution, nor shall it in the future, conflict with any other agreement
existing with Consultant as a party nor any agreement anticipated to be entered
into in the future by Consultant.

 

Consultant agrees to hold harmless AV in regard to any government or private
party claim of such a conflict of interest.  Consultant shall timely and in
advance of a conflict arising, make any disclosure necessary to AV to avoid the
fact of or any impression that any such conflict exists or may soon exist.

 

23.   Evidence Of Citizenship Or Immigrant Status.  AV is required to obtain
information concerning citizenship or immigrant status of Consultant personnel
or Consultant’s subcontractor personnel entering the premises of AV when such
entry will require access to areas containing “technical data” or prior to
disclosure of controlled data to Consultant.  Consultant agrees to furnish this
information before entry to AV premises or prior to disclosure of AV controlled
information and at any time thereafter before substituting or adding new
personnel to work on AV’s premises or prior to receipt of AV controlled
information as noted above. Information to be provided shall be in accordance
with the requirements of Attachment C attached hereto.  If Consultant has
similar restrictions on data, AV shall meet the same standard prior to any
disclosures to AV personnel.  If the Consultant is not an individual, the
Consultant shall execute the Certificate of Compliance with International
Traffic in Arms Regulations attached hereto as Attachment D.

 

24.   Export Control.  Consultant and AV agree to abide by the export control
laws and regulations of the United States Department of Commerce, the United
States Department of State and other United States governmental agencies
relating to the export of commercial or military technology.

 

Consultant and AV agree not to export “technical data” or disclose to third
parties or export “Confidential Information” obtained from the other without
express written consent and without any licenses required for any controlled
item.  Any information relating to AeroVironment air vehicle systems is
considered controlled data and Confidential Information.

 

“Confidential Information” is defined in Section 8 of this Agreement.

 

“Technical Data” is defined in the export regulations as “Information…, which is
required for the design, development, production, manufacture, assembly,
operation, repair, testing, maintenance or modification of defense articles.”

 

4

--------------------------------------------------------------------------------


 

Consultant and AV agree that the commitment not to export includes “deemed
export” (disclosure to Foreign persons in the United States) and that means
“Foreign Persons” that may be in the employ of, present in the facilities of or
in contact with Consultant or AV outside their respective business facilities.
Any person who is not a citizen of the United States, a Lawful Permanent
Resident ( Green Card Holder ) or a member of a protected class is a Foreign
Person and cannot receive controlled data. Any business entity that is not
incorporated or organized to do business in the United States is also a Foreign
Person.  Execution of this Agreement is the certification of the signing Parties
that they will take all reasonable measures to protect the technical data and
Confidential Information of the other from disclosure to any Foreign Persons.

 

Failure to obtain an export control license or other required authorization from
the U.S. Government may result in criminal liability under U.S. laws. Express
written consent from the disclosing Party, although required under this
Agreement, does not constitute a governmental authorization nor an export
license.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

AEROVIRONMENT INC.

CONSULTANT: General Charles R. Holland, USAF,
Retired

 

 

By :

 /s/ Stephen Wright

 

By :

 /s/ Charles Holland

 

 

 

 

 

Name : Stephen Wright

 

Title :Chief Financial Officer

 

 

 


DATE :12/1/2009


DATE :12/1/2009

 

5

--------------------------------------------------------------------------------


 

ATTACHMENT  A

 

FORM OF TASK ORDER

 

STANDARD CONSULTING AGREEMENT

 

Consultant :___________________________

 


TASK ORDER #

 


 


PROJECT NO.

 


 

A.            Effort and/or Services to be provided by Consultant:

 

B.            AV Task Manager:

 

C.            Target Performance Period:

 

D.            Rates:

 

Authorized Days

 

Rate

 

Total Not To Exceed Cost

 

 

 

 

 

 

 

As required

 

$ Hr.

 

$

 

 

E.              Expenses:

 

Maximum authorized expenses - $____________ As required and approved if
significant.

 

Travel and/or miscellaneous expenses shall be reimbursed in accordance with
current AV standard travel procedures; receipts shall accompany invoices of $25
or more.

 

Reference shall be made to Project No.____________ shown above on all invoicing.

 

No labor or expense costs above those amounts shown above are to be incurred
without the prior written approval of the AV task manager.

 

 

 

 

 

AV (Signature)

 

Consultant (Signature)

 

 

 

 

 

 

 

 

 

AV (Print Name)

 

Consultant (Print Name)

 

 

 

 

 

 

 

 

 

Date

 

Date

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

INTELLECTUAL PROPERTY

 

DECLARATION BY CONSULTANT

 

Consultant hereby contributes the intellectual property described below to the
project that is the subject of this Agreement.  Such contribution of use is
limited to the restrictions of Section 9 of this Agreement.

 

7

--------------------------------------------------------------------------------


 

Consulting Agreement

 


ATTACHMENT C


 

Consultant Security Review

 

Prior to entering the premises of AV, any Consultant of Consultant’s
subcontractor shall be required to provide the following:

 

U.S. Citizens

If you are a U.S. Citizen, you shall be required to provide AV’s Security
Officer with your birth certificate with a raised seal [A photocopy will not be
acceptable], or a government certified copy of your birth certificate, or your
passport, and your drivers license.  You may call our Security Officer to make
arrangements to handle these documents prior to sending them if you are not
local.  If you are local you may call and arrange for an interview at which time
you can provide the documents.

 

If you have held a Department Of Defense security clearance, please provide our
Security Officer your social security number. If you have provided this number
on the W9 form with the Consulting Agreement you need not duplicate the effort.
If you have not, please contact our Security Officer and a W9 will be provided
to you.

 

Resident Aliens:

 

If you have been granted Resident Alien status, you will be required to produce
this card before entering the facility.

 

This information is required due to government regulation(s).  Failure to
provide all information will delay or suspend processing.  You must not begin
work prior to compliance with the requests in this Attachment C.

 

If you are in the local area please call our Security Officer and set up an
interview time and bring all requested documentation.  If that is not possible,
please call for a phone interview at (805) 581-2187.

 

Send all Attachment C documentation to:

 

 

 

 

Corporate Security Manager/FSO

 

 

AeroVironment Inc.

 

 

900 Enchanted Way

 

 

Simi Valley, California 93065

 

For your protection it is recommended that you overnight all information through
a company that can track the package such as Fed-EX, DHL, or UPS.  We will
return all documentation by the same method.

 

Thank you for assisting us in our compliance with the government regulations.

 

8

--------------------------------------------------------------------------------


 

STANDARD CONSULTING AGREEMENT

 

Dated November 1, 2008

 

Consultant: General Charles R. Holland, USAD, Retired

 


TASK ORDER # FY09-001


 


PROJECT NO.


 

A.            Effort: General marketing support for unmanned air vehicle
systems.

 

B.    Task Manager:    Tim Conver

 

C.            Target Performance Period:     November 1, 2008 through
October 31, 2009

 

D.    Rates:

 

Authorized Days

 

Rate

 

Not To Exceed Cost

 

60 days

 

$

3,368 per day

 

$

202,080

 

 

Payments to be made on a monthly basis at the rate of $16,840 per month in
advance.  Any additional days required by the Task Manager, beyond the 5 days
per month anticipated by the advance payment, will be invoiced at the daily rate
in arrears with expenses and approved by the Task Manager.

 

Reference shall be made to Project No. shown above on all invoicing.

 

E.     Expenses:

 

Maximum authorized expenses - As required and approved in advance.

 

Travel and/or miscellaneous expenses shall be reimbursed in accordance with
current AV standard travel procedures; receipts shall accompany invoices of $25
or more.

 

No labor or expense costs above those amounts shown here are to be incurred
without the prior written approval of the AV Task Manager.

 

 

/s/ Stephen Wright

 

/s/ Charles Holland

AV (Signature)

 

Consultant (Signature)

 

 

 

 

 

 

Stephen Wright

 

Charles Holland

AV (Print Name)

 

Consultant (Print Name)

 

 

 

 

 

 

12/1/2009

 

12/1/2009

Date

 

Date

 

9

--------------------------------------------------------------------------------
